DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after November 4th, 2021 has been entered. Claims
1-15 were pending. Claims 1-3, 5, 10, and 11 have been amended. New claims 16-19 have been entered. Thus, claims 1-19 are currently pending. Applicant’s amendment to the claims has remedied the 112(b) indefiniteness rejection set forth in the Non-Final Action dated 8/04/2021.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
In response to applicant's argument with respect to claim 10 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the paddle is a tissue interfacing portion of the lead) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s argument with respect to claim 10 that the embodiment of Sochor relied upon for the rejection does not teach the sheath about a lead body of an implantable medical lead between a proximal contact on the lead body of the implantable medical lead and 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over True et al. (US 2013/0166007 A1) herein after True in view of Olsen et al. (US 2012/0035616 A1) herein after Olsen.
Regarding claims 1 and 5, True teaches a method of shielding an implantable medical lead (fig. 16 method 200), comprising: providing a sheath that includes a shield layer (description of the insulating member in Para [0043]); installing the sheath that includes the shield layer about an implantable medical lead between a proximal contact on the implantable medical lead and a distal electrode that are present on the implantable medical lead during the installation of the sheath (Fig. 15C sheath 100 covers a portion of the electrodes and exposes another portion of the electrodes and Fig. 16 step 210 and Para [0062] “For example, the user may advance the sheath distally until it makes contact with a longitudinal stop, which thereby confirms alignment of a window (or windows) on the sheath with a corresponding electrode (or electrodes) on the lead body. The user may then rotate the sheath to further direct stimulation energy in a desired fashion”); and anchoring the sheath to the implantable medical lead (fig. 16 step 230 and Para [0062]), wherein installing the sheath about the implantable medical lead comprises moving the sheath onto the implantable medical lead while the position of the implantable medical lead is maintained (Para [0060] “According to some embodiments, the lead body 50 is first advanced towards a target site and subsequently, the sleeve or sheath 52 is inserted over the lead body”), but does not explicitly teach that the sheath is between a most distal proximal contact on the implantable medical lead and a most proximal distal electrode…such that a proximal end of the sheath is distal of a distal end of the most distal proximal contact and such that a distal end of the sheath is proximal of a proximal end of the most proximal distal electrode. 
However, in a similar method of shielding an implantable medical lead, Olsen discloses an implantable medical lead (fig. 2H lead 1108) with a shielding layer (fig. 2H shield 1118) that is present on the lead between a most distal proximal contact on the lead (fig. 2H: see gap 1117 on the lead between the most distal proximal contact 1109) and a most proximal distal electrode (fig. 2H: see gap 1119 on the lead between the most proximal distal electrode 1116). The proximal end of the sheath is distal of a distal end of the most proximal contact (fig. 2H: gap 1117 separates the distal end of the most distal contact 1109 from the shield 1118) and the distal end of the most distal end of the sheath is proximal of a proximal end of the most distal electrode (fig. 2H: see gap 1119 separates the distal end of the sheath from the proximal end of the most proximal distal electrode 1116).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of True to include that the sheath is between a most distal proximal contact on the implantable medical lead and a most proximal distal electrode…such that a proximal end of the sheath is distal of a distal end of the most distal proximal contact and such that a distal end of the sheath is proximal of a 
Regarding claim 8, True further teaches wherein the shield layer comprises braided wires (Para [0043] “the sheath 52 is reinforced with, for example, a stainless steel braiding”).
Regarding claim 9, True further teaches wherein the shield layer is encapsulated within a polymer of the sheath (Para [0043] “The insulating sheath 52 may be made using a flexible polymer material with sufficient dielectric properties to adequately electrically isolate or insulate the electrodes 38. The insulating sheath 52 may be made from a thin-walled tube with sufficient mechanical properties for manipulation. According to various embodiments, the sheath 52 is made from any one or more of the following: silicone, polyurethane, polytetrafluoroethylene (PTFE), and ethylene tetrafluoroethylene (ETFE). In various embodiments, the sheath 52 is reinforced with, for example, a stainless steel braiding”).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over True in view of Sochor (US Patent 8,543,222).
Regarding claim 2, True in view of Olsen disclose the method of claim 1, but do not explicitly disclose wherein installing the sheath about the implantable medical lead comprises moving the implantable medical lead into a lumen of the sheath while the position of the sheath is maintained.
However, in a similar method of lead system construction, Sochor discloses wherein installing the sheath about the implantable medical lead comprises moving the implantable medical lead into a lumen of the sheath while the position of the sheath is maintained (Column 15 line 67 – Column 16 line 1 “a straight cable can be fed into casing 61”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of True in view of Olsen to perform the step of installing the sheath about the implantable medical lead comprises moving the implantable medical lead into a lumen of the sheath while the position of the sheath is maintained as disclosed by Sochor to provide a random waviness to the wire inside the insulated sheath that allows the cable to accommodate more movement and to remain flexible (Sochor Column 15 lines 53-59).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over True in view of Olsen and Sochor as applied to claim 2 above, and further in view of Whiting et al. (US Publication 2012/0035590 A1) herein after Whiting.
Regarding claim 3, True in view of Olsen and Sochor disclose the method of claim 2, but the combination does not explicitly disclose further comprising prior to moving the implantable medical lead into the lumen of the sheath, inserting a needle into a target site, inserting a guidewire through the needle to the target site, removing the needle, passing the sheath over the guidewire to the target site, removing the guidewire and inserting the implantable medical lead.
However, Whiting discloses, in a similar method, further comprising prior to moving the implantable medical lead into the lumen of the sheath (Para [0015] “a method of inserting a pacemaker lead through a sheath to the proximity of the left atrium is provided”), inserting a needle into a target site, inserting a guidewire through the needle to the target site (Para removing the needle (Para [0045] “Ultimately, the Mullins sheath 6 can be advanced over the dilator into the left atrium 8, and the needle and dilator can be entirely removed from the sheath”), passing the sheath over the guidewire to the target site (Para [0038] “FIG. 9 shows the insertion of a large bore sheath over the transferred wire, through the atrial septum, and into the left atrial site from the subclavian access route”), removing the guidewire (Para [0048] “once the distal tip 15 of the superior catheter 13 exits the femoral vein sheath 3, as depicted in FIG. 3D, the superiorly placed guidewire 14 is removed from the superior catheter.”), and inserting the implantable medical lead (Para [0053] “In one embodiment, the introducer 24 may facilitate placement of one or more medical devices 25 and/or devices for closure of the left atrial appendage…medical devices include, but are not limited to, a pacemaker lead, a patent foramen ovale closure device, and a device for measuring left atrial pressure 26”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of True in view of Olsen, and Sochor to further include prior to moving the implantable medical lead into the lumen of the sheath, inserting a needle into a target site, inserting a guidewire through the needle to the target site, removing the needle, passing the sheath over the guidewire to the target site, removing the guidewire and inserting the implantable medical lead as disclosed by Whiting as a minimally invasive method to introduce the shield sheath to the implantable lead effectively, but possibly through difficult to navigate pathways to implementation sites.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over True in view of Olsen, Sochor and Whiting, as applied to claim 3 above and further in view of Camps et al. (US Publication 2008/0046062 A1) herein after Camps.
Regarding claim 4, True in view of Olsen, Sochor and Whiting, disclose the method of claim 3, but the combination does not explicitly disclose that the method further comprises tunneling the implantable medical lead to a subcutaneous pocket where a stimulation device is positioned and connecting the proximal contact of the implantable medical lead to the stimulation device.
However, Camps discloses, in a similar method, comprising tunneling the implantable medical lead (Para [0028] “Lead 14 is tunneled into patient 12 through a skin opening 26 created by a physician,”) to a subcutaneous pocket where a stimulation device is positioned (Para [0028] “The IMD may be implanted in a subcutaneous pocket in the abdomen of the patient”) and connecting the proximal contact of the implantable medical lead to the stimulation device (Para [0032] “Once the physician has obtained the connector located on the proximal end of lead body 18, the physician removes retrieval wire 16 and couples the connector to the IMD. Electrical contacts on the connector are coupled to conductors that extend through lead body to electrodes at distal end 19. Hence, the IMD can be coupled to the distal electrodes via the electrical contacts on the connector and the conductors in lead body 18.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of True in view of Olsen, Sochor and Whiting to further include tunneling the implantable medical lead to a .
Claims 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sochor in view of True.
Regarding claim 10, Sochor, in a singular embodiment, teaches a method of shielding an implantable medical lead (Column 15 line 67 – Column 16 line 1 “a straight cable can be fed into casing 61”), comprising: installing the sheath about an implantable medical lead (Column 15 line 67 – Column 16 line 1 “a straight cable can be fed into casing 61”) between a proximal contact on the implantable medical lead (fig. 11 lead distal end 63 where the casing is sealed onto the cable’s insulating body) and a paddle portion of the implantable medical paddle lead that are present on the implantable medical lead during the installation of the sheath (fig. 11 connector terminal sleeve at 64 at proximal end 65); the sheath having an inner diameter that is smaller than a width of the paddle portion of the paddle lead but greater than a diameter of a remainder of the paddle lead (fig. 11: the casing 61 encases the cable 62 but does not encase the paddle lead 26. The casing is sealed at distal end via the connector terminal sleeve 64 thereby confining the sheath to the lead); and confining the sheath to the implantable medical paddle lead
However, in another embodiment disclosed by Sochor, a sheath is disposed between a proximal contact on the lead body of the implantable medical lead and a paddle portion of the implantable medical paddle lead (fig. 28: sheath 133 is disposed between terminal electrodes (i.e. proximal contacts) and the paddle portion (i.e. paddle contact 26) of the same lead body 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the embodiment Sochor to have a continuous sheath between a proximal contact on the lead body of the implantable medical lead and a paddle portion of the implantable medical paddle lead and the paddle portion over a singular the lead body as disclosed by the different embodiment of Sochor as it would provide continuous protection for the lead body.  
However, True discloses in a similar method of shielding an implantable medical lead providing a sheath that includes a shield layer (description of the insulating member in Para [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Sochor to provide a shield layer within the sheath as described in True as a way to provide mechanical strength and sufficient mechanical properties for manipulation (True Para [0043]).  
Regarding claim 11, Sochor in view of True further wherein positioning the sheath about the implantable medical lead comprises moving the sheath onto the implantable medical lead while the position of the implantable medical lead is maintained (True: Para 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Sochor in view of True to position the sheath about the implantable medical lead by moving the sheath onto the implantable medical lead while the position of the implantable medical lead is maintained as a simple substitution for the known technique of positioning a sheath on a medical lead by moving the implantable medical lead and keeping the position of the sheath constant as described in Sochor for the positioning technique shown in True (shown above) to yield the predictable results of providing a sheath that gives the lead/sheath system mechanical strength and sufficient mechanical properties for manipulation. 
Regarding claim 14, Sochor in view of True further disclose wherein the shield layer comprises braided wires (True: Para [0043] “the sheath 52 is reinforced with, for example, a stainless steel braiding”). 
Regarding claim 15, Sochor in view of True further disclose wherein the shield layer is encapsulated within a polymer of the sheath (True: Para [0043] “The insulating sheath 52 may be made using a flexible polymer material with sufficient dielectric properties to adequately electrically isolate or insulate the electrodes 38. The insulating sheath 52 may be made from a thin-walled tube with sufficient mechanical properties for manipulation. According to various embodiments, the sheath 52 is made from any one or more of the following: silicone, polyurethane, polytetrafluoroethylene (PTFE), and ethylene tetrafluoroethylene (ETFE). In various embodiments, the sheath 52 is reinforced with, for example, a stainless steel braiding”).
Allowable Subject Matter
Claims 6, 7, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-19 are allowable.
The following is an examiner’s statement of reasons for allowance: no prior art was found teaching, disclosing, or rending obvious a method of shielding an implantable medical lead comprising the prior to moving the sheath onto the implantable medical lead, disconnecting the proximal contact of the implantable medical lead form a stimulation device present within a subcutaneous pocket, opening an incision near a stimulation site, and pulling the implantable medical lead from the subcutaneous pocket to a location of the incision in combination with the recited structural limitations of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al. (US Patent 7,822,484 B1) relates to a MIR compatible lead with a RF shield that extends along the length of the lead between the distal end portion and the proximal end portion. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/A.M.E./Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792